United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2179
                         ___________________________

                                    Richard Trevino

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

                            Woodbury County Jail, et al.

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                           Submitted: November 19, 2015
                             Filed: December 1, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       Federal inmate Richard Trevino brought this civil damage action claiming that
his pretrial confinement at the jail in Woodbury County, Iowa, violated Title II of the
Americans with Disabilities Act (ADA) and his constitutional rights. Trevino appeals
the district court’s1 dismissal of his claims without prejudice for failure to exhaust
administrative remedies, as the Prison Litigation Reform Act requires, see 42 U.S.C.
§ 1997e(a); and the grant of summary judgment dismissing on the merits his claim
that defendants kept him isolated from the jail’s general population because of his
disabilities.2 We affirm.

       On appeal, Trevino argues that he did not fail to exhaust the jail’s
administrative remedies because jail officials prevented him from using its grievance
procedures. The record belies this assertion. Trevino filed eleven written complaints
while at the jail and presented no evidence that any official thwarted his attempts to
file more grievances. See Gibson v. Weber, 431 F.3d 339, 341 (8th Cir. 2005). Thus,
we agree with the district court that administrative grievance remedies were available,
and Trevino failed properly to exhaust them.

       Two of Trevino’s grievances included the claim that he was placed in solitary
confinement on account of his disability. Jail officials may have rejected this
grievance on the merits even though it was technically flawed, which would satisfy
the PLRA exhaustion requirement. See Hammett v. Cofield, 681 F.3d 945, 947 (8th
Cir.2012). However, the district court properly granted summary judgment dismissing
this claim on the merits. The record contains unrebutted evidence that jail officials
kept the wheelchair-bound Trevino in an isolated cell for his safety because he would
have been an easy target for violent inmates in the general population, and the jail
could not afford additional staff to keep him safe. Trevino failed to respond with
evidence of intentional disability discrimination or deliberate indifference to his rights

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa, adopting the report and recommendations of the Honorable Leonard
T. Strand, United States Magistrate Judge for the Northern District of Iowa.
      2
       On appeal, Trevino does not challenge dismissal of the United States Marshals
Service on the ground of sovereign immunity. That ruling is therefore affirmed. See
Jasperson v. Purolator Courier Corp., 765 F.2d 736, 740-41 (8th Cir.1985).

                                           -2-
under Title II of the ADA. See 42 U.S.C. § 12132 (ADA requirements); Meagley v.
City of Little Rock, 639 F.3d 384, 389 (8th Cir. 2011). His constitutional § 1983
claim arising from the isolation fails for the same reason.

      The judgment of the district court is affirmed. We deny Trevino’s motions for
sanctions on appeal.
                     ______________________________




                                        -3-